DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment received 2/28/2022.

In the response to the Non-Final Office Action 12/29/2021, the applicant states that Claims 1-22 are pending in current application.

Claims 1, and 15 have been amended. In summary, claims 1-22 are pending in current application.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Regarding double patenting rejection, the applicant does not argue the double patenting rejection of claims 1-7 and 8-22. The applicant requests holding the provisional non-statutory obviousness-type double patenting rejection in abeyance pending identification of 

	Regarding to claim1, the applicant argues that the claim limitation “the 3D virtual model includes obscuring material that obscures a portion of the finish line” overcomes the cited arts. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reason:
	Claim 1 recites the limitation "the finish line" in amended claim limitations.  There is insufficient antecedent basis for this limitation in the claim 1. 
Rubbert discloses “the 3D virtual model includes obscuring material that obscures a portion of the finish line”. For example, in Fig. 2 and paragraph [0174], Rubbert teaches capturing three-dimensional information of the dentition and surrounding anatomical structures of a human patient, e.g., gums, bone and/or soft tissue; Rubbert further teaches surrounding anatomical structures are obscuring material. In Fig. 58A-D and paragraphs [0372-0373], Rubbert teaches the anatomical structure surrounding the tooth 308 is 3D obscuring material; Rubbert further teaches the scanned point cloud of the tooth 308. In Fig. 61 and paragraph [0426], Rubbert teaches virtual brackets 322 are positioned on the tooth objects 312 at the location where the user placed the landmarks. In Fig. 63 and paragraph [0428], Rubbert 
    PNG
    media_image1.png
    120
    405
    media_image1.png
    Greyscale
.
In Fig. 65 and paragraph [0386], Rubbert teaches missing data or gaps from the tooth scan; Rubbert further teaches the scan data for the tooth 308 includes a gap indicated at 1020; Rubbert further more teaches dimensions X, Y, and Z of 3D virtual model; 

    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale
. In paragraph [0392], Rubbert teaches gum tissue model of tooth may be substantially incomplete. In paragraph [0394], Rubbert teaches a prepared tooth is scanned and is represented as a virtual three-dimensional model. In paragraph [0397], Rubbert teaches a jaw containing some teeth is scanned as described above and represented as a three-dimensional virtual object; Rubbert further teaches some teeth of a victim are missing in the three-dimensional virtual object; Rubbert further more teaches missing teeth are reconstructed by importing virtual template teeth and placing them on the virtual object.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 and 8-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 11152106 B2 in view of Rubbert (US 20020015934 A1). 

Application: 17495703
U.S. Patent No. US 11152106 B2
Claim 1
Claim 11
1. A system for generating missing data for 3D models of intraoral structures of a patient, the system comprising:
11. A system for generating missing data for 3D models of intraoral structures of a patient, the system comprising:
a hand-held intraoral scanner;
a hand-held intraoral scanner;
a computer having instructions that, when executed, cause the system to:
a computer having instructions that, when executed, cause the system to:

scan, using the hand-held intraoral scanner, the intraoral structure of a patient to generate first 3D data of the surface of a prepared tooth of the intraoral structure of the patient;
generate a 3D virtual model of a prepared tooth of a patient based on first 3D data generated from an intraoral scan of focused light on the prepared tooth;
generate a 3D virtual model of the prepared tooth of the intraoral structure of the patient based on the first 3D data;
determine that the 3D virtual model does not include a portion of a surface of the prepared tooth;
determine the 3D virtual model is missing a surface associated with the prepared tooth of the portion of the intraoral structure of the patient;
generate, in an automated manner, second 3D data based on the 3D virtual model, the 3D virtual model including an approximated surface that approximates the portion of the surface of the prepared tooth; and
generate second 3D data approximating the surface that is determined to be missing from the 3D virtual model intraoral structure of the of the patient that is missing; and 
combine the second 3D data with the 3D virtual model such that the 3D virtual model includes the approximated surface.
combine the second 3D data with the 3D virtual model such that the 3D virtual model includes the approximated surface, wherein the approximated surface approximates the 

14. The system of claim 11, wherein the 3D virtual model missing the surface associated with the intraoral structure forms an incomplete closed geometrical form.
3. The system of claim 1, wherein the second 3D data is generated based on a cross-sectional profile of the 3D virtual model.
7. The non-transitory computer-readable medium of claim 1, wherein the second 3D data is generated based on a cross-sectional profile of the 3D virtual model.
4. The system of claim 1, wherein the 3D virtual model includes 3D data of obscuring material.
18. The system of claim 11, wherein the 3D virtual model includes 3D data of obscuring material.
5. The system of claim 1, wherein the 3D virtual model comprises obscuring material that obscures a portion of the finish line.
19. The system of claim 12, wherein the first 3D virtual model comprises an obscured portion of a finish line.
6. The system of claim 1, wherein the instructions that cause the system to combine the second 3D data with the 3D 



8-22
2-30


	In same filed of endeavor, Rubbert (US 20020015934 A1) teaches a prepared tooth of a patient and interpolating the second 3D data based on the 3D virtual model in Fig. 65 and paragraphs [0386-0389]. The motivation for doing so would have been to file missing data or gaps from the tooth scan from the template tooth using a simple interpolation procedure as taught by Rubbert in Fig. 65 and paragraphs [0386-0389].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the finish line" in amended claim limitations.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to dependency of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubbert (US 20020015934 A1) and in view of Wolf (US 20040158342 A1).
Regarding to claim 1 (Currently Amended), Rubbert discloses a system for generating missing data for 3D models of intraoral structures of a patient (Fig. 1; [0170]: an orthodontic care system 10 incorporates a scanner system; a hand-held scanner 14 is used by the 
a hand-held intraoral scanner (Fig. 1; [0170]: a hand-held scanner 14 is used by the orthodontist to acquire three-dimensional information of the dentition and associated anatomical structures of a patient);
a computer having instructions that, when executed, cause the system to ([0180]: perform image processing, three-dimensional calculations for each image; central processing unit; the CPU 44 processes the image of the pattern after reflection of the pattern off the surface of the object 40 and compares data from the image to the entries in the calibration table; Fig. 2;  [0183]: the main memory 42 and central processing unit 44; Fig. 2; [0192]: this process is executed in one processor, or is performed or shared by multiple DSP processors sharing access to a memory storing the captured two-dimensional bitmap images from the scanner):
generate a 3D virtual model of a prepared tooth of a patient based on first 3D data generated from an intraoral scan of focused light on the prepared tooth (Fig. 1; [0170]: a hand-held scanner 14 is used by the orthodontist or his assistant to acquire three-dimensional information of the dentition and associated anatomical structures of a patient; generates a three-dimensional computer model 18 of the dentition; [0175]: the scanner 14 includes a 
determine that the 3D virtual model does not include a portion of a surface of the prepared tooth (Fig. 65; [0386]: missing data or gaps from the tooth scan; the scan data for the tooth 308 includes a gap indicated at 1020; dimensions X, Y, and Z of 3D virtual model; 

    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale
 [0392]: this gum tissue model of tooth may be substantially incomplete; [0394]: a prepared tooth is scanned and is represented as a virtual three-dimensional model; [0397]: a jaw containing some teeth is scanned as described above and represented as a three-dimensional virtual object; some teeth of a victim are missing in the three-dimensional virtual object; missing teeth are reconstructed by importing virtual template teeth and placing them on the virtual object), and the 3D virtual model includes obscuring material that obscures a portion of the finish line (Rubbert; Fig. 2; [0174]: capture three-dimensional information of the dentition and surrounding anatomical structures of a human patient, e.g., gums, bone and/or soft tissue; surrounding anatomical structures are obscuring material; Fig. 58A-D; [0372-0373]: associated 
    PNG
    media_image1.png
    120
    405
    media_image1.png
    Greyscale
;  Fig. 65; [0386]: missing data or gaps from the tooth scan; the scan data for the tooth 308 includes a gap indicated at 1020; dimensions X, Y, and Z of 3D virtual model; 

    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale
 [0392]: this gum tissue model of tooth may be substantially incomplete; [0394]: a prepared tooth is scanned and is represented as a virtual three-dimensional model; [0397]: a jaw containing some teeth is scanned as described above and represented as a three-dimensional virtual object; some teeth of a victim are missing in the three-dimensional virtual object; missing teeth are reconstructed by importing virtual template teeth and placing them on the virtual object);

combine the second 3D data with the 3D virtual model (Fig. 58D; [0373]: these points of the surfaces intersected by all the vectors are combined as newly generated triangle surfaces and therefore form one consistent surface shown in FIG. 58E; finally, missing parts of the tooth are completed from the template tooth; Fig. 65; [0386]: missing data or gaps from the tooth scan are filled from the template tooth using a simple interpolation procedure by combining prepared tooth model and template tooth model; the template tooth includes a surface 1022 that corresponds to this gap; these points are now connected by lines to form triangle surfaces to complete the surface of the tooth 308; [0397]: a jaw containing some teeth is scanned and represented as a three-dimensional virtual object; some teeth of a victim are missing in the three-dimensional virtual object; missing teeth are reconstructed by importing virtual template teeth and placing them on the virtual object).
Rubbert fails to explicitly disclose:

 such that the 3D virtual model includes the approximated surface.
In same field of endeavor, Wolf teaches:
the 3D virtual model including an approximated surface that approximates the portion of the surface of the prepared tooth ([0017]: detect a three-dimensional image of a tooth cavity; enables a sufficiently accurate image; [0018]: a three-dimensional image of the tooth cavity or the like should be formed spatially true to size; the appropriate data is then to be completed by interpolation and manual processing of the data set in the manner of a CAD construction; [0021]: a prepared tooth is digitized in order to then produce a dental prosthesis taking the digitized model teeth into consideration; a tooth is measured and a part of a tooth is prepared; Fig. 1; [0033]: preferably prepare individual missing data points or of non-plausible data points by interpolated values with reference to the data of adjacent areas of the positive model and smoothing the outer and/or inner surface of the data of the positive model by means of a smoothing function; [0047]: this positive model is digitized);
 such that the 3D virtual model includes the approximated surface (Fig. 1; [0033]: preferably prepare and replace individual missing data points or of non-plausible data points by interpolated values with reference to the data of adjacent areas of the 3D positive model; smooth the outer and inner surface of the data of the positive model by means of a smoothing function; [0047]: this 3D positive model is digitized).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Rubbert to include the 3D virtual model including an approximated surface that 

Regarding to claim 2 (Original), Rubbert in view of Wolf discloses the system of claim 1, wherein the 3D virtual model that does not include a portion of a surface of the prepared tooth forms an incomplete closed geometrical form (Rubbert; Fig. 65; [0386]: missing data or gaps from the tooth scan; the scan data for the tooth 308 includes a gap indicated at 1020; dimensions X, Y, and Z of 3D virtual model; 
    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale

   ; [0397]: some teeth of a victim are missing in the three-dimensional virtual object).


Regarding to claim 3 (Original), Rubbert in view of Wolf discloses the system of claim 1, wherein the second 3D data is generated based on a cross-sectional profile of the 3D virtual model (Rubbert; Fig. 65; [0386]: the template tooth includes a surface 1022 that corresponds to this gap; Fig. 65 indicates a cross sectional profile; 
    PNG
    media_image3.png
    292
    368
    media_image3.png
    Greyscale
 ).
Rubbert in view of Wolf further discloses wherein the second 3D data is generated based on a cross-sectional profile of the 3D virtual model (Fig. 1; [0033]: preferably prepare and replace individual missing data points or of non-plausible data points by interpolated values with reference to the data of adjacent areas of the 3D positive model; Fig. 1 indicates a cross sectional profile)


    PNG
    media_image1.png
    120
    405
    media_image1.png
    Greyscale
).

Regarding to claim 5 (Original), Rubbert in view of Wolf discloses the system of claim 1, wherein the 3D virtual model comprises obscuring material that obscures a portion of the finish line (Rubbert; Fig. 65; [0386]: the scan data for the tooth 308 includes a gap indicated at 1020; Fig. 63; [0428]: the virtual brackets 322 obscures a portion of the finish line as illustrated in Fig. 61; 

    PNG
    media_image4.png
    187
    633
    media_image4.png
    Greyscale
)



Regarding to claim 7 (Original), Rubbert in view of Wolf discloses the system of claim 1, wherein the instructions, that when executed, cause the system to generate, in an automated manner, the second 3D data based on the 3D virtual model, case the system to interpolate the second 3D data based on the 3D virtual model (Rubbert; [0252]: this interpolation takes advantage of a linear relationship that exists between pixel address and distance for objects at an unknown distance Z' from the scanner; Fig. 65; [0386]: missing data or gaps from the tooth scan are filled from the template tooth using a simple interpolation procedure by combining prepared tooth model and template tooth model; the template tooth includes a surface 1022 that corresponds to this gap; these points are now connected by lines to form triangle surfaces to complete the surface of the tooth 308).
Rubbert in view of Wolf further discloses wherein the instructions, that when executed, cause the system to generate, in an automated manner, the second 3D data based on the 3D 

Regarding to claim 8 (Original), Rubbert discloses a system for generating missing data for 3D models of intraoral structures of a patient (Fig. 1; [0170]: an orthodontic care system 10 incorporates a scanner system; a hand-held scanner 14 is used by the orthodontist to acquire three-dimensional information of the dentition and associated anatomical structures of a patient; generates a three-dimensional computer model 18 of the dentition; [0180]: perform image processing, three-dimensional calculations for each image; central processing unit; the CPU 44 processes the image of the pattern after reflection of the pattern off the surface of the object 40 and compares data from the image to the entries in the calibration table), the system comprising:
a hand-held intraoral scanner (Fig. 1; [0170]: a hand-held scanner 14 is used by the orthodontist to acquire three-dimensional information of the dentition and associated anatomical structures of a patient);
a computer having instructions that, when executed, cause the system to ([0180]: perform image processing, three-dimensional calculations for each image; central processing unit; the CPU 44 processes the image of the pattern after reflection of the pattern off the surface of the object 40 and compares data from the image to the entries in the calibration 
scan, using the hand-held intraoral scanner, the intraoral structure of a patient to generate first 3D data of a prepared tooth of the intraoral structure of the patient (Fig. 1; [0170]: a hand-held scanner 14 is used by the orthodontist or his assistant to acquire three-dimensional information of the dentition and associated anatomical structures of a patient; generates a three-dimensional computer model 18 of the dentition; [0175]: the scanner 14 includes a projection system 46 that projects a pattern onto the object 40 along a first projection axis 48; [0394]: a prepared tooth is scanned and is represented as a virtual three-dimensional model; [0397]: a jaw containing some teeth is scanned and is represented as a three-dimensional virtual object);
generate a 3D virtual model of the prepared tooth of the intraoral structure of the patient based on the first 3D data (Fig. 1; [0170]: a hand-held scanner 14 is used by the orthodontist or his assistant to acquire three-dimensional information of the dentition and associated anatomical structures of a patient; generates a three-dimensional computer model 18 of the dentition; [0175]: the scanner 14 includes a projection system 46 that projects a pattern onto the object 40 along a first projection axis 48; [0394]: a prepared tooth is scanned and is represented as a virtual three-dimensional model; [0397]: a jaw containing some teeth is scanned and is represented as a three-dimensional virtual object);


    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale
 [0392]: this gum tissue model of tooth may be substantially incomplete; [0394]: a prepared tooth is scanned and is represented as a virtual three-dimensional model; [0397]: a jaw containing some teeth is scanned as described above and represented as a three-dimensional virtual object; some teeth of a victim are missing in the three-dimensional virtual object; missing teeth are reconstructed by importing virtual template teeth and placing them on the virtual object);
generate second 3D data based on the 3D virtual model (Fig. 65; [0386]: the template tooth includes a surface 1022 that corresponds to this gap of the prepared tooth; [0387]: the tooth model, once created, can be modified to simulate various treatments; [0389]: use a contralateral tooth as the template tooth; [0391]: a library of standardized virtual root templates for each of the teeth are generated and are stored in the memory of the 
combine the second 3D data with the 3D virtual model (Fig. 58D; [0373]: these points of the surfaces intersected by all the vectors are combined as newly generated triangle surfaces and therefore form one consistent surface shown in FIG. 58E; finally, missing parts of the tooth are completed from the template tooth; Fig. 65; [0386]: missing data or gaps from the tooth scan are filled from the template tooth using a simple interpolation procedure by combining prepared tooth model and template tooth model; the template tooth includes a surface 1022 that corresponds to this gap; these points are now connected by lines to form triangle surfaces to complete the surface of the tooth 308; [0397]: a jaw containing some teeth is scanned as described above and represented as a three-dimensional virtual object; some teeth of a victim are missing in the three-dimensional virtual object; missing teeth are reconstructed by importing virtual template teeth and placing them on the virtual object).
Rubbert fails to explicitly disclose:
the second 3D data including an approximated surface that approximates the portion of the surface of the finish line;
such that the 3D virtual model includes the approximated surface.
In same field of endeavor, Wolf teaches:
the second 3D data including an approximated surface that approximates the portion of the surface of the finish line ([0017]: detect a three-dimensional image of a tooth cavity; enables a sufficiently accurate image; [0018]: a three-dimensional image of the tooth cavity or the like should be formed spatially true to size; the appropriate data is then to be completed by 
such that the 3D virtual model includes the approximated surface (Fig. 1; [0033]: preferably prepare and replace individual missing data points or of non-plausible data points by interpolated values with reference to the data of adjacent areas of the 3D positive model; smooth the outer and inner surface of the data of the positive model by means of a smoothing function; [0047]: this 3D positive model is digitized).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Rubbert to include the second 3D data including an approximated surface that approximates the portion of the surface of the finish line; such that the 3D virtual model includes the approximated surface as taught by Wolf. The motivation for doing so would have been to improve handling, cost efficiency and quality of the dental prosthesis; to preferably replace and prepare individual missing data points or of non-plausible data points by interpolated values with reference to the data of adjacent areas of the positive model and to smooth the outer and/or inner surface of the data of the positive model by means of a smoothing function as taught by Wolf in Fig. 1, paragraph [0024] and [0033].



Regarding to claim 10 (Original), Rubbert in view of Wolf discloses the system of claim 8, wherein the 3D virtual model forms an incomplete closed geometrical form (Rubbert; Fig. 65; [0386]: missing data or gaps from the tooth scan; the scan data for the tooth 308 includes a gap 
    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale

   ; [0397]: some teeth of a victim are missing in the three-dimensional virtual object).
Rubbert in view of Wolf further discloses wherein the 3D virtual model forms an incomplete closed geometrical form (Wolf; Fig. 1; [0033]: individual missing data points or of non-plausible data points).

Regarding to claim 11 (Original), Rubbert in view of Wolf discloses the system of claim 8, wherein the instructions that cause the system to determine the 3D model does not include the portion of a finish line of the prepared tooth determine that a portion of the 3D virtual model does not complete a close geometrical form (Rubbert; Fig. 65; [0386]: missing data or gaps from the tooth scan; the scan data for the tooth 308 includes a gap indicated at 1020; dimensions X, 
    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale

   ; [0397]: some teeth of a victim are missing in the three-dimensional virtual object; Rubbert; Fig. 65; [0386]: the scan data for the tooth 308 includes a gap indicated at 1020; Fig. 63; [0428]: the virtual brackets 322 obscures a portion of the finish line as illustrated in Fig. 61; 

    PNG
    media_image4.png
    187
    633
    media_image4.png
    Greyscale
 ).

Regarding to claim 12 (Original), the claim limitations are similar to claim limitation recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 12. 

Regarding to claim 13 (Original), the claim limitations are similar to claim limitation recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 13. 



Regarding to claim 15 (Currently Amended), Rubbert discloses a system for generating missing data for 3D models of intraoral structures of a patient (Fig. 1; [0170]: an orthodontic care system 10 incorporates a scanner system; a hand-held scanner 14 is used by the orthodontist to acquire three-dimensional information of the dentition and associated anatomical structures of a patient; generates a three-dimensional computer model 18 of the dentition; [0180]: perform image processing, three-dimensional calculations for each image; central processing unit; the CPU 44 processes the image of the pattern after reflection of the pattern off the surface of the object 40 and compares data from the image to the entries in the calibration table), the system comprising:
generate a 3D virtual model of the intraoral structure of the patient based on first 3D data generated from an intraoral scan of focused light on a surface of the intraoral structure of the patient (Fig. 1; [0170]: a hand-held scanner 14 is used by the orthodontist or his assistant to acquire three-dimensional information of the dentition and associated anatomical structures of a patient; generates a three-dimensional computer model 18 of the dentition; [0175]: the scanner 14 includes a projection system 46 that projects a pattern onto the object 40 along a first projection axis 48; [0394]: a prepared tooth is scanned and is represented as a virtual three-dimensional model; [0397]: a jaw containing some teeth is scanned and is represented as a three-dimensional virtual object), wherein the first 3D data includes a finish line of a prepared tooth (Fig. 2; [0174]: capture three-dimensional information of the dentition and surrounding 
    PNG
    media_image1.png
    120
    405
    media_image1.png
    Greyscale
; Fig. 65; [0323]: the scan data for the tooth 308; Fig. 65; [0324]: simulate various treatments that may be made on the tooth, such as interproximal reduction, or grinding portions of the tooth away, by using the erase mode, clipping planes; 
    PNG
    media_image5.png
    186
    261
    media_image5.png
    Greyscale
);
determine of the 3D virtual model does not include a portion of a surface of the intraoral structure of the patient (Fig. 65; [0386]: missing data or gaps from the tooth scan; the scan data for the tooth 308 includes a gap indicated at 1020; dimensions X, Y, and Z of 3D virtual model; 

    PNG
    media_image2.png
    217
    533
    media_image2.png
    Greyscale
 [0392]: this gum tissue model of tooth may be substantially incomplete; [0394]: a prepared tooth is scanned and is represented as a virtual three-dimensional model; [0397]: a jaw containing some teeth is scanned as described above and represented as a three-dimensional virtual object; some teeth of a victim are missing in the three-dimensional virtual object; missing teeth are reconstructed by importing virtual template teeth and placing them on the virtual object);
generate, in an automated manner, second 3D data including an approximated surface that approximates the portion of the surface of the intraoral structure of the patient ([0397]: a jaw containing some teeth is scanned as described above and represented as a three-dimensional virtual object; Fig. 65; [0386]: the template tooth includes a surface 1022 that corresponds to this gap of the prepared tooth; [0387]: the tooth model, once created, can be modified to simulate various treatments; [0389]: use a contralateral tooth as the template tooth; [0391]: a library of standardized virtual root templates for each of the teeth are generated and are stored in the memory of the workstation; [0394]: a template virtual three-dimensional crown for the tooth is generated and is stored in memory on the workstation or accessed from a database); and

Rubbert fails to explicitly disclose:
such that the 3D virtual model includes the approximated surface.
In same field of endeavor, Wolf teaches:
the 3D virtual model including an approximated surface that approximates the portion of the surface of the prepared tooth ([0017]: detect a three-dimensional image of a tooth cavity; enables a sufficiently accurate image; [0018]: a three-dimensional image of the tooth cavity or the like should be formed spatially true to size; the appropriate data is then to be completed by interpolation and manual processing of the data set in the manner of a CAD construction; [0021]: a prepared tooth is digitized in order to then produce a dental prosthesis taking the digitized model teeth into consideration; a tooth is measured and a part of a tooth is prepared; Fig. 1; [0033]: preferably prepare individual missing data points or of non-plausible 
 such that the 3D virtual model includes the approximated surface (Fig. 1; [0033]: preferably prepare and replace individual missing data points or of non-plausible data points by interpolated values with reference to the data of adjacent areas of the 3D positive model; smooth the outer and inner surface of the data of the positive model by means of a smoothing function; [0047]: this 3D positive model is digitized).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Rubbert to include the 3D virtual model including an approximated surface that approximates the portion of the surface of the prepared tooth; such that the 3D virtual model includes the approximated surface as taught by Wolf. The motivation for doing so would have been to improve handling, cost efficiency and quality of the dental prosthesis; to preferably replace and prepare individual missing data points or of non-plausible data points by interpolated values with reference to the data of adjacent areas of the positive model and to smooth the outer and/or inner surface of the data of the positive model by means of a smoothing function as taught by Wolf in Fig. 1, paragraph [0024] and [0033].

Regarding to claim 16 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16. 



Regarding to claim 18 (Original), Rubbert in view of Wolf discloses the system of claim 15, wherein the second 3D data is generated based on the 3D virtual model (Rubbert; Fig. 65; [0386]: the template tooth includes a surface 1022 that corresponds to this gap of the prepared tooth; [0387]: the tooth model, once created, can be modified to simulate various treatments; [0389]: use a contralateral tooth as the template tooth; [0391]: a library of standardized virtual root templates for each of the teeth are generated and are stored in the memory of the workstation; [0394]: a template virtual three-dimensional crown for the tooth is generated and is stored in memory on the workstation or accessed from a database; [0397]).

Regarding to claim 19 (Original), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 19.

Regarding to claim 20 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 20.



Regarding to claim 22 (Original), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 22. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616